Fullerton, J.
(dissenting) — I am unable to concur, either in the opinion announced by Judge Ellis, or in the judgment which the majority of the court think proper to render in this case. The statute thought to require judgments entered in election contests to be brought to this court by appeal only was first enacted by the territorial legislature in 1866. It was reenacted in the form of a code by the territorial legislature of 1881, and published in the code of that year known as the Code of 1881. Since that time it has been carried forward by the codifiers of the laws of Washington into the several codes, without change of verbiage except to substitute the term “Superior Court” for the term “District Court,” wherever such term appeared in the act. The statutes relating to appeals were changed and modified a number of times by the territorial legislature between the years 1866 and the change from the territorial form of government into statehood; and twice since that time. The changes made in the statutes during this period in this respect were radical. Indeed, there is scarcely any resemblance between the present statute relating to appeals and the statutes relating thereto of 1866 or 1881. It has seemed to me, therefore, that, if the term “appeal” as used in the statute of 1866 or Code of 1881, ever had any technical significance, it has lost it by the subsequent repeal of the statutes to which it did relate and the enactments of new and different statutes called statutes of appeal. In other words, inasmuch as the right and method of contesting an election was statutory, rendering it necessary to provide for a review in the higher court from the judgment of the court of original jurisdiction, if such review was to be had, the legislature used the term “appeal” in the sense of “review,” and not in the sense of making a distinction between two forms or methods of review that might thereafter be provided. This being the true meaning of the statute, the court should give it effect by allowing reviews in this court for election contests by a writ of review whenever the remedy by appeal is not plain, speedy or adequate. That *508the remedy by appeal in this instance does not afford a plain, speedy or adequate remedy seems to me to be incontrovertible. The delays incident to the fact that this court can hear appeals only at regular sessions, and the delays incident to the procedure itself, even if pursued with the utmost diligence, will hardly render it possible to have a final determination of this case before the term of the officer whose right is sought to be contested expires. Other reasons might be given, but this fact alone, to my mind, shows that the remedy by appeal is inadequate.
The case should therefore be determined upon its merits.
Mount, C. J., concurs with Fullerton, J.